Eeltoh, J.
Construing the petition against the plaintiff, this suit was one on an express contract, the alleged terms of which were too indefinite, vague, and uncertain to render it capable of being enforced. Therefore it was not error for the court to sustain the general demurrer to the petition. See, Henderson v. Curtis, 185 Ga. 390 (195 S. E. 152), transferring this case to this court.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.

Noah J. Stone, for plaintiff. G. S. Pede, for defendant.